Exhibit 10.2

 

STOCK SURRENDER AGREEMENT

 

This STOCK SURRENDER AGREEMENT (the “Agreement”) dated as of October 20, 2015,
by and between VAPE Holdings, Inc. (the “Company”) and the undersigned
shareholder (the “Shareholder”) of Company common stock.

 

W I T N E S S E T H:

 

WHEREAS, on or about March 12, 2015, as applicable, the Shareholder was issued
the number of shares of common stock set forth opposite the Shareholder’s name
on Schedule A hereto, par value of $0.00001 per share (the “Common Stock”)
pursuant to a bonus stock grant by the Company;

 

WHEREAS, the Shareholder desires to surrender his legal right, title and
interest in the Common Stock to the Company which will be held by the Company as
treasury stock;

          

NOW, THEREFORE, in consideration of the promises and mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
agree as follows:

 

1. Surrender of Shares. Subject to the terms and conditions of this Agreement,
as of the date first above written, the Shareholder hereby surrender all legal
right, title and interest in the Shares to the Company to be held by the Company
as treasury stock. The Shareholder shall receive no consideration for the
surrendered Shares.

 

2. Further Assurances. The Shareholder represents and warrants to the Company
that (a) he is the beneficial and registered owner of the Shares, which are free
and clear of all liens, charges, encumbrances and any other rights of others;
(b) he has good and sufficient power, authority and right to enter into and
deliver this agreement and to transfer the legal and beneficial title and
ownership of the Shares to the Company, free and clear of all liens, charges and
encumbrances; (c) he has duly executed and delivered this agreement and it
constitutes a valid and legally binding obligation on him, enforceable against
him in accordance with its terms; (d) there is no contract, option or any other
right of another binding upon or which at any time in the future may become
binding upon him to sell, transfer, assign, pledge, charge, mortgage or in any
other way dispose of or encumber any of the Shares other than pursuant to the
terms of this agreement; and (e) after the date hereof, the Shareholder agrees
to take any and all actions necessary to surrender the Shares to the Company.

 

3. Acknowledgements. The parties hereto acknowledge and agree that the intent
and purpose of the transaction contemplated by this Agreement is not to hinder
or defraud any creditor of Shareholder. The Shareholder acknowledges that he has
read this agreement, understands it and voluntarily accepts its terms. The
Shareholder further acknowledges that this agreement is executed voluntarily and
without any duress or undue influence on the part of or on behalf of the
Company.

 

4. Entire Agreement: Amendments. This Agreement contains, and is intended as, a
complete statement of all the terms of the arrangements between the parties with
respect to the matters provided for and supersedes any and all prior agreements,
arrangements and understandings between the parties with respect to the matters
provided for herein. No alteration, waiver, amendment, change or supplement
hereto shall be binding or effective unless the same is set forth in writing,
signed by the parties hereto or a duly authorized representative thereof.

 

5. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing, signed by the party giving such notice and shall be deemed
duly given when sent by registered or certified mail return receipt requested,
to the other parties hereto at such parties address set forth on the signature
page hereto or at such other address as such parties shall designate by similar
notice to the other parties. 

 

6. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without giving
effect to principles of conflicts of law or choice of law. Each Shareholders and
the Company hereby agree that the state and federal courts located in Los
Angeles, California, shall have exclusive jurisdiction and venue over all
actions relating to this Agreement.

 





 

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the day
and year first above written.

 



 

VAPE HOLDINGS, INC. 

        By: /s/ Kyle Tracey   Name: Kyle Tracey   Title: CEO         SHAREHOLDER
         

 

2

 

 

Schedule A

 

Shareholder   Number of Shares to be Transferred to the Company          

 

 

3



 

